NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      SILAS DEON WHITE, Petitioner.

                         No. 1 CA-CR 17-0757 PRPC
                              FILED 6-14-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-124716-001
                  The Honorable Jay R. Adleman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Silas Deon White, San Luis
Petitioner



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.
                             STATE v. WHITE
                            Decision of the Court

C A M P B E L L, Judge:

¶1            Petitioner Silas Deon White petitions this court for review
from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2             A jury convicted White of possession of narcotic drugs for
sale, a class 2 felony, and sale or transportation of narcotic drugs, a class 2
felony. Prior to sentencing, White requested to proceed pro se with advisory
counsel, and the superior court granted his request. White was sentenced
to two concurrent terms of 15.75 years’ imprisonment on October 2, 2015.
On November 6, 2015, White filed a motion for a delayed notice of appeal
and an untimely notice of appeal. The superior court did not rule on the
motion for a delayed notice of appeal, and this court dismissed the untimely
notice of appeal for lack of jurisdiction.

¶3             White filed a timely notice of request for post-conviction
relief. He claimed he was denied due process because he did not receive a
fair trial as a result of judicial misconduct and resulting prejudice. In
response, the State claimed White’s arguments should have been raised in
a direct appeal and were therefore precluded under Arizona Rule of
Criminal Procedure (“Rule”) 32.2(a). In his reply, White claimed the
untimeliness of his notice of appeal was through no fault of his own, but
rather the failure of his appointed advisory counsel. The superior court
considered White’s reply, but summarily denied relief.

¶4             In his petition for review to this court, White reiterates his
claims regarding judicial misconduct as well as specifically citing to Rule
32.1(f), which provides relief from preclusion if “the failure to file a . . .
notice of appeal within the required time was not the defendant’s fault.”
Again, White alleges the failure to file a timely notice of appeal was the fault
of his advisory counsel—an allegation he raised not only in his reply before
the superior court, but in his motion for a delayed notice of appeal. White
alleged that advisory counsel explicitly told him, after the sentencing
hearing while he was being rushed from the courtroom, that he would file
the notice of appeal but did not do so.

¶5            In December 2017, over two years after filing, the superior
court discovered that it had never ruled upon White’s motion for a delayed
notice of appeal. The court deemed White’s motion a Rule 32.1(f) request,
found good cause appearing, and granted him 30 days to file a delayed
notice of appeal with this court, which White did.


                                       2
                           STATE v. WHITE
                          Decision of the Court

¶6            Because White has now obtained the restoration of his right
to a direct appeal, and because he may now raise any issues relating to
judicial misconduct and resulting prejudice in that direct appeal, we grant
review but deny relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        3